ORDER

PER CURIAM.
AND NOW, this 11th day of September, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are
*1321. Did the Commonwealth Court err when it held that any-written request for records received by any government agency is to be considered a Right-to-Know Law request even when the request does not meet the Law’s bare minimum requirements for triggering the Law’s application and appeal rights?
2. Whether the Commonwealth Court erred in its analysis under the rules of Statutory Construction by not applying the Right-to-Know Law’s clear and plain language which resulted in an application of the law contrary to the intent of the General Assembly?